Exhibit 10.1

EXECUTION

 

AMENDMENT NUMBER FOUR

to the

MASTER REPURCHASE AGREEMENT

dated as of December 4, 2015

among

BARCLAYS BANK PLC

and

PENNYMAC LOAN SERVICES, LLC

and

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

This AMENDMENT NUMBER FOUR (this “Amendment”) is made as of this 16th day of
June, 2017, by and among Barclays Bank PLC (the “Purchaser” and the “Agent”),
Private National Mortgage Acceptance Company, LLC (the “Guarantor”) and PennyMac
Loan Services, LLC (the “Seller”), and amends that certain Master Repurchase
Agreement, dated as of December 4, 2015, as amended by Amendment Number One,
dated as of September 29, 2016, Amendment Number Two, dated as December 2, 2016
and Amendment Number Three, dated as of May 3, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), by and among the Purchaser, the Agent, the Guarantor and the
Seller.

WHEREAS, the Purchaser, the Agent, the Guarantor and the Seller have agreed to
amend the Repurchase Agreement as more particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows: 

SECTION 1. Amendments.  Effective as of the date hereof,

(a) Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Committed Amount” in its entirety and replacing such term with the
following:

“Committed Amount”  means an amount equal to $130,000,000, minus the sum of (i)
the MSR Facility Borrowed Amount and (ii) the Aggregate EPF Purchase Price for
all transactions in respect of the Committed Amount (as defined in the Mortgage
Loan Participation Purchase and Sale Agreement) under the Mortgage Loan
Participation Purchase and Sale Agreement, on a committed basis. 

 

(b) The Repurchase Agreement is hereby amended by adding the following as a new
section of the Repurchase Agreement in its proper numerical sequence:

 

40.CONTRACTUAL RECOGNITION OF UK STAY IN RESOLUTION.

(a)Where a resolution measure is taken in relation to any BRRD undertaking or
any member of the same group as that BRRD undertaking  and that BRRD undertaking
or any member of the same group as that BRRD undertaking  is a party to this
Agreement (any such party to this Agreement being an “Affected Party”), each
other party to this Agreement agrees that it shall only be entitled to exercise
any termination right under this Agreement‎ against the Affected Party  to the
extent that it would be entitled to do so under

1

 

--------------------------------------------------------------------------------

 



the Special Resolution Regime if this Agreement were governed by the laws of any
part of the United Kingdom.

(b)For the purpose of this Section, “resolution measure” means a ‘crisis
prevention measure’, ‘crisis management measure’ or ‘recognised third-country
resolution action’, each with the meaning given in the “PRA Rulebook: CRR Firms
and Non-Authorised Persons: Stay in Resolution Instrument 2015”, as may be
amended from time to time (the “PRA Contractual Stay Rules”), provided, however,
that ‘crisis prevention measure’ shall be interpreted in the manner outlined in
Rule 2.3 of the PRA Contractual Stay Rules ; “BRRD undertaking”, “group”,
“Special Resolution Regime” and “termination right” have the respective meanings
given in the PRA Contractual Stay Rules.

SECTION 2. Fees and Expenses.  Seller agrees to pay to Purchaser all fees and
out of pocket expenses incurred by Purchaser in connection with this Amendment,
including all reasonable fees and out of pocket costs and expenses of the legal
counsel to Purchaser incurred in connection with this Amendment, in accordance
with Section 23 of the Repurchase Agreement.

SECTION 3. Defined Terms.  Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Repurchase Agreement.

SECTION 4. Limited Effect.  Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.

SECTION 5. Representations. In order to induce Purchaser to execute and deliver
this Amendment, each of the Guarantor and the Seller hereby represents to
Purchaser that as of the date hereof, (i) each of the Guarantor and the Seller
is in full compliance with all of the terms and conditions of the Program
Documents and remains bound by the terms thereof, and (ii) no default or event
of default has occurred and is continuing under the Program Documents.

SECTION 6. Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflict of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).

SECTION 7. Counterparts.  For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts.  Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

SECTION 8. Miscellaneous.

(a) This Amendment shall be binding upon the parties hereto and their respective

-  2  -

 

--------------------------------------------------------------------------------

 



successors and assigns.

(b) The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Repurchase Agreement or any provision hereof or thereof.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 



-  3  -

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Purchaser, the Agent, the Guarantor and the Seller have
each caused their names to be duly signed to this Amendment by their respective
officers thereunto duly authorized, all as of the date first above written.

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Purchaser and Agent

 

 

 

 

 

By:

/s/ Joseph O’Doherty

 

Name:

Joseph O’Doherty

 

Title:

Managing Director

 

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

as Seller

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

 

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE

 

ACCEPTANCE COMPANY, LLC,

 

as Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

Amendment Number Four to Master Repurchase Agreement

--------------------------------------------------------------------------------